Citation Nr: 1543026	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-05 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  An October 2009 rating decision subsequently confirmed the denial of service connection for diabetes mellitus.   

In his April 2011 VA Form 9 substantive appeal, the Veteran stated that he developed prostate problems due to herbicide exposure in service.  As he appears to be raising a claim of service connection for this disability, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015))

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran claims that his diabetes and hypertension are due to his exposure to herbicides in service.  In a July 2009 rating decision, the RO denied service connection for both after finding that there was no evidence of record to establish the Veteran's presence in the inland waters of the Republic of Vietnam during active military service.  See 38 C.F.R. § 3.307.  Further, there is no evidence in the record that the Veteran currently has a diagnosis of hypertension.

 A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection may be established for certain chronic diseases listed in 38 C.F.R. §3.309(a), to include diabetes.  38 C.F.R. § 3.307(a)(6); 38 C.F.R.                     § 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

According to a recent decision by the United States Court of Appeals for Veterans Claims, VA is now required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, No. 13-3339 (Vet. App. Apr. 23, 2015).

Exhaustive development has not been undertaken to determine whether the Veteran could have been exposed to herbicides while serving aboard the USS America.  A February 2009 Personnel Information Exchange System (PIES) request response indicates that he served aboard the USS America CVA66, which was in the official waters of the Republic of Vietnam during various periods from July 6, 1968, to June 16, 1970.  His service personnel records indicate he served on the USS America from approximately March 1968 to March 1971.  There is no indication that information like the ship's deck logs, which may show where the ship docked, whether it traveled through inland waterways, or whether personnel stepped foot in Vietnam, have been requested-.  Accordingly, on remand, the AOJ must obtain such information for the USS America from July 6, 1968, to June 16, 1970, to determine where exactly his ship was stationed, and whether any area meets the definition of an inland waterway in light of the VA's response to the Gray decision.

The Board also notes that the Veteran's treating physician, Dr. Christopher Sesslar, has not fully complied with VA's request for treatment records as he failed to provide the actual treatment records from his office; instead, he included handwritten notes on the very document that VA sent to him requesting information; these notes include a diagnosis of diabetes, but not hypertension.  Dr. Sesslar also noted that he sees the Veteran every four months. As the actual records of such treatment may contain pertinent information, and as this matter is being remanded anyway, they should be secured.  Additionally, records of any VA treatment the Veteran has received for either diabetes or hypertension are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his diabetes and hypertension and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  Specifically, the AOJ should attempt to obtain the physical treatment records from Dr. Christopher Sesslar.  The AOJ should secure for the record the complete clinical records of all such evaluations and treatment from all providers identified.  

2.  Please conduct additional development indicated by the ruling in Gray, in order to secure records which bear upon the exact location (in relation to its proximity to the Republic of Vietnam) of the USS America from July 6, 1968, to June 16, 1970, to include deck logs, unit histories, etc.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file.

3.  Please ascertain how close the USS America was to the shores of the Republic of Vietnam for the period from July 6, 1968, to June 16, 1970, and then make a finding for the record regarding whether the U.S.S. America was actually, or likely to have been, exposed to herbicides.  

4.  If, and only if, the AOJ determines that the Veteran was exposed to herbicides while serving on the USS America AND there is evidence of record that the Veteran currently has hypertension, schedule the Veteran for a VA examination to assist in determining the nature and etiology of his hypertension.  The Veteran's claims folder must be made available to the examiner.  A complete rationale should be provided for any opinion expressed.  The examiner should address the following questions: 

a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service?

b) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension was caused by a service connected disability?

c) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension was aggravated by a service connected disability?

d) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is the result of his exposure to herbicides?  In so doing, the examiner should review the National Academy of Sciences  Report: Veterans and Agent Orange: Update 2012 which listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

5.  Thereafter, please review the record, arrange for any further development indicated, and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




